CROW, J,
concurring.
I concur in the judgment of affirmance for the reason that the transcript of journal entries and the bill of exceptions show that trial was had on the merits, resulting in a finding and judgment for defendants, notwithstanding the attempt of counsel to narrow the controversy to but one point necessary to a recovery by plaintiff, namely loss of jurisdiction.
That a justice of the peace has a reasonable time after the submission of a complaint, within which to decide the matter, I have no- doubt, but whether the lapse of seven days between submission and decision, is a reasonable period, presents the question whether reasonable minds might justifiably reach opposite conclusions, and consequently is a submissible issue.
When the trial court in the instant case decided in favor of defendants, it determined that issue adversely to plaintiff and it is of no importance"that it gave in the bill of exceptions or elsewhere, as the reason, that the magistrate had not lost jurisdiction.
It has been many times held in Ohio that a wrong reason for a correct decision, is of no avail in a reviewing court, indeed there is no holding to the contrary.